35 So. 3d 121 (2010)
Gleston N. EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3309.
District Court of Appeal of Florida, Fourth District.
May 19, 2010.
Gleston N. Edwards, Raiford, pro se.
No brief filed on behalf of appellee.
PER CURIAM.
The defendant appeals the denial of his Rule 3.800(a) motion, challenging the sufficiency of the evidence presented at trial. We affirm. A Rule 3.800(a) motion cannot be used to challenge the conviction. See Prince v. State, 903 So. 2d 1068 (Fla. 2d DCA 2005).
Affirmed.
WARNER, TAYLOR and MAY, JJ., concur.